                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                         JOSE G. AMEZQUITA,
                                   7                                                      Case No. 20-08285 BLF (PR)
                                                       Plaintiff,
                                   8                                                      ORDER REOPENING ACTION;
                                                                                          VACATING JUDGMENT
                                   9            v.

                                  10
                                         GARCIA-CORTEZ, et al.,
                                  11
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                              Plaintiff, a state inmate, filed the instant pro se civil rights action pursuant to 42
                                  15
                                       U.S.C. § 1983 against prison staff at Salinas Valley State Prison. Dkt. No. 1. On March
                                  16
                                       26, 2021, the Court dismissed the complaint with leave to amend to correct various
                                  17
                                       deficiencies. Dkt. No. 11. Plaintiff was directed to file an amended complaint within
                                  18
                                       twenty-eight days from the date the order was filed and advised that failure to respond
                                  19
                                       would result in the dismissal of the action without prejudice and without further notice to
                                  20
                                       Plaintiff. Id. at 8. When no amended complaint was filed in the time provided, i.e., no
                                  21
                                       later than April 23, 2021, the Court dismissed the action on May 25, 2021, and entered
                                  22
                                       judgment the same day. Dkt. Nos. 13, 14.
                                  23
                                              The following day, on May 26, 2021, the Clerk docketed Plaintiff’s first amended
                                  24
                                       complaint with a filing date of May 24, 2021. Dkt. No. 12. The Court notes that the
                                  25
                                       amended complaint was signed on April 12, 2021, Dkt. No. 12 at 3, but not postmarked
                                  26
                                       until May 22, 2021. Dkt. No. 12-1 at 1. In the interest of justice, the Court will accept this
                                  27
                                       late filing and reopen the matter. Accordingly, the Judgment entered on May 25, 2021,
                                  28
                                   1   Dkt. No. 14, is VACATED. The Court will conduct an initial review of the amended
                                   2   complaint in due course.
                                   3            The Clerk shall reopen the file.
                                   4            IT IS SO ORDERED.
                                   5   Dated: __June 2, 2021___________                ________________________
                                                                                       BETH LABSON FREEMAN
                                   6
                                                                                       United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Reopening Action; Vacating Judgment
                                  25   PRO-SE\BLF\CR.20\08285Amezquita_reopen

                                  26

                                  27

                                  28                                               2
